      Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 1 of 24




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION


Jalesha Johnson, Louise Bequeaith, Brad                          Docket No. 20-306
Penna, Brandi Ramus, and Haley Jo Dikkers,

                Plaintiffs,
         v.                                               CIVIL RIGHTS COMPLAINT

 Stephan K. Bayens, Commissioner of the                  FOR DECLARATORY AND
 Iowa Department of Public Safety, in his             PRELIMINARY AND PERMANENT
 official and individual capacities, Lieutenant          INJUNCTIVE RELIEF, AND
 Steve Lawrence, Iowa State Patrol District                    DAMAGES
 16 Commander, in his official and individual
 capacities, and Sergeant Tyson Underwood,            AND DEMAND FOR A JURY TRIAL
 Assistant District 16 Commander, in his
 individual capacity, Iowa State Patrol
 Trooper Durk Pearston (Badge Number 168),
 in his individual capacity, and Iowa State
 Patrol Trooper John Doe #1, in his individual
 capacity.

                Defendants.



                                       INTRODUCTION

       1.      Plaintiffs are among a group of 17 supporters of the Black Lives Matter movement

who on July 1, 2020 were banned by the Iowa State Patrol from the State of Iowa Capitol and the

Iowa Capitol Complex grounds—in some cases for six months, until January 1, 2020, and in others

for one year, until July 1, 2021.

       2.      Iowa State Patrol officers banned all the Plaintiffs verbally following their

participation in a protest organized by the Des Moines Black Liberation Movement (“Des Moines

BLM”) and arrests at the State Capitol on July 1, 2020. Subsequently, some of the Plaintiffs were

also given written bans through letters mailed by the Iowa State Patrol to their homes.
      Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 2 of 24




       3.      The First Amendment to the United States Constitution protects “the freedom of

speech, or of the press; or the right of the people peaceably to assemble, and to petition the

government for a redress of grievances.” It is the solemn duty of law enforcement and of state

administrative agencies to faithfully uphold and protect the Constitutional rights of residents of

this country. More than any other law enforcement group in the State, this duty must be most

faithfully fulfilled by Division 16 of the Iowa State Patrol. Division 16 is responsible for law

enforcement at the Iowa State Capitol and the surrounding the Iowa Capitol Complex grounds

where Iowans routinely and freely go to petition the Legislature and the Governor. The Iowa State

Capitol and Iowa Capitol Complex, where Plaintiffs may no longer exercise any protected First

Amendment expression until at least January 1, 2021 and in some cases until July 1, 2021, include

many important and traditional public fora.

       4.      Plaintiffs challenge the Defendant’s stunning misuse of power to retaliate against

them for exercising their protected free speech, institute a prior restraint on their future protected

expression, and disrupt the right of people to speak, peaceably to assemble, and petition the

government for redress of grievances. The bans likewise unconstitutionally interfere with the

Plaintiffs’ fundamental freedom of movement. Additionally, Plaintiffs challenge the bans as

violating due process by failing to provide them constitutionally sufficient notice and an

opportunity to be heard to contest the bans.

       5.      In this action, as further supported by a separate, contemporaneous motion,

Plaintiffs seek a preliminary injunction to immediately stop the enforcement of Defendants’

unconstitutional ban from all Iowa Capitol Complex grounds. Plaintiffs wish to return to the Iowa

Capitol Complex grounds as soon as possible to exercise their protected constitutional rights once




                                                  2
      Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 3 of 24




more. In addition to the preliminary injunction, Plaintiffs seek declaratory and permanent

injunctive relief, damages, and attorney’s fees.

                                         JURISDICTION

       6.      As Plaintiff’s claims arise under 42 U.S.C. § 1983, and the First, Fifth, Ninth, and

Fourteenth Amendments of the United States Constitution, this Court has jurisdiction over this

civil action under 28 U.S.C. §§ 1331 and 1343. Because Plaintiff’s claims arise under the United

States Constitution and federal law, this Court has jurisdiction to declare the rights of the parties

and to grant all further relief found necessary and proper pursuant to §§ 2201 and 2202.

                                             VENUE

       7.      The acts described herein occurred in the Southern District of Iowa. Further, all

Defendants, and most or all of the individual Plaintiffs, reside in the Southern District of Iowa.

Accordingly, Defendants are subject to personal jurisdiction here and venue is proper in this court.

                                            PARTIES

Plaintiffs

        8.     Plaintiff Jalesha Johnson is a Des Moines resident and student at Drake University

earning her degree in secondary education. She also works at Run DSM, a Des Moines Public

Schools creative arts program. After George Floyd was killed in May 2020, she became an

organizer of the Des Moines Black Liberation Movement (“Des Moines BLM”), a part of the

Black Lives Matter movement around the country. One of the main goals of Des Moines BLM is

to address the systemic violence by law enforcement against Black people. On July 1, 2020, Des

Moines BLM organized a protest of Iowa’s then-policy of disenfranchising all Iowans convicted

of felony offenses for life. On that date, along with more than 16 other protesters, Ms. Johnson

was arrested. She was then taken to the Des Moines Police Department, where the Des Moines



                                                   3
      Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 4 of 24




 Police Department took her name and address. Iowa State Patrol Trooper John Doe #1 took her

 picture, and verbally banned Ms. Johnson from the Iowa Capitol Complex for one year,

 instructing her that officers will arrest her and charge her with trespass if she is found on the

 premises. As a result, she and Des Moines BLM have been forced to move their protests off the

 Iowa Capitol Complex, and she was unable to attend demonstrations organized by other groups

 on the Iowa Capitol Complex grounds. She will continue to be blocked from taking part in protests

 and other events at the Capitol for the duration of the ban, as well as from communicating with

 legislators and the Governor’s office at the Capitol during the upcoming legislative session.

       9.      Plaintiff Louise Bequeaith was born and raised in Des Moines, which remains her

permanent address as she attends college in St. Paul, Minnesota as a sophomore. After George

Floyd was killed, she attended numerous protests organized by Des Moines BLM. On July 1, 2020

Ms. Bequeaith, like Ms. Johnson, was verbally banned from the Iowa Capitol Complex for one

year under threat of arrest by Iowa State Patrol Trooper John Doe # 1. Ms. Bequeaith also

subsequently received a written letter from Iowa State Patrol Sergeant Tyson Underwood banning

her from the Iowa Capitol Complex for six months, until January 1, 2021. As a result of the bans

she has been unable to take part in protests and other advocacy at the Iowa Capitol Complex.

Unless the bans are enjoined, she will continue to be kept from exercising these constitutional

rights for the duration of the bans.

       10.     Plaintiff Brandi Ramus is a lifelong Des Moines resident who runs her own

business as a hairstylist and is the mother of two children. After George Floyd was killed, she

attended numerous protests organized by Des Moines BLM, including the July 1, 2020 protest at

the Capitol. On July 1, 2020 Defendant Iowa State Patrol Trooper Durk Pearston banned her from

the Iowa Capitol Complex for six months, until January 1, 2021. Two weeks later, she was also



                                                4
      Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 5 of 24




mailed a written ban from the premises from Iowa State Patrol Sergeant Tyson Underwood for the

same duration. As a result of the bans she has been unable to take part in protests and other

advocacy at the Iowa Capitol Complex. Unless the bans are enjoined, she will continue to be kept

from exercising these constitutional rights for the duration of the bans.

       11.     Plaintiff Brad Penna owns the highly popular Horizon Line coffee shop in Des

Moines. He has previously worked in higher education with a focus on restorative justice, and

holds a master’s degree in theology from Fuller Theological Seminary. After George Floyd was

killed, he attended numerous protests organized by Des Moines BLM, including the July 1, 2020

protest at the Capitol. On July 1, 2020, Mr. Penna, like Ms. Ramus, was banned from the Iowa

Capitol Complex for six months, until January 1, 2021, by Iowa State Patrol Trooper Pearston. As

a result of the bans he has been unable to take part in protests and other advocacy at the Iowa

Capitol Complex. Unless the bans are enjoined, he will continue to be kept from exercising these

constitutional rights for the duration of the bans.

       12.     Plaintiff Haley Jo Dikkers is a recent graduate of Drake University, where she

majored in psychology. She works as an education assistant, helping elementary school students

and their families navigate “pod learning” and remote education during the Covid-19 crises. She

began attending Des Moines BLM demonstrations in June 2020, and attended the July 1, 2020

protest at the Capitol. On July 1, 2020, like Mr. Penna and Ms. Ramus, Ms. Dikkers was verbally

banned from the Iowa Capitol Complex for six months by Iowa State Patrol Sergeant Pearston.

Two weeks later, like Ms. Bequeaith and Ms. Ramus, Ms. Dikkers also received a written six-

month ban from the Iowa Capitol Complex signed by Iowa State Patrol Sergeant Underwood. As

a result of the bans she has been unable to take part in protests and other advocacy at the Iowa




                                                  5
      Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 6 of 24




Capitol Complex. Unless the bans are enjoined, she will continue to be kept from exercising these

constitutional rights for the duration of the bans.

Defendants

       13.     Defendant Commissioner Stephan Bayens is a resident of Iowa and is the head of

the Iowa Department of Public Safety (“IDPS”). In that role he has supervisory responsibilities

over law enforcement functions of the State of Iowa, and over the Iowa State Patrol (“ISP”)

Officers who carry out those functions, including as to policies, training, and disciplinary actions.

He is sued in his official and individual capacities.

       14.     Defendant IDPS is an administrative agency of the state that is responsible for

policing and law enforcement and includes as a division the ISP.

       15.     Defendant ISP is responsible for law enforcement by the State of Iowa at the State

Capitol and the Capitol Complex grounds, including the enforcement of the unconstitutional bans

from the Capitol Complex it issued to Plaintiffs in this case.

       16.      Defendant Lieutenant Steve Lawrence is the Iowa State Patrol District 16

Commander who oversees the law enforcement activities of the Iowa State Patrol District 16,

including the Iowa State Capitol and Capitol Complex grounds. Iowa State Patrol Officers who

delivered verbal and written bans to DSM BLM protesters, including Plaintiffs, report to

Lieutenant Steve Lawrence. He is sued in his official and individual capacities.

       17.     Defendant Sergeant Tyson Underwood is the Assistant District 16 Commander of

the Iowa State Patrol. Sergeant Underwood mailed written letters to a number of DSM BLM

protesters, including some of the Plaintiffs, banning them from the Iowa State Capitol and Capitol

Complex grounds until January 1, 2021. He is sued in his official and individual capacities.




                                                  6
       Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 7 of 24




        18.     Defendant Trooper Durk Pearston (Badge Number 168) is a member of the Iowa

State Patrol. Sergeant Pearson verbally banned Ms. Ramus, Mr. Penna, and Ms. Dikkers from the

Iowa Capitol Complex for six months, until January 1, 2021. Defendant Pearston is sued in his

individual capacity.

        19.     Defendant Trooper John Doe #1 verbally banned Ms. Johnson and Ms. Bequeaith

from the Iowa Capitol Complex for one year, until July 1, 2021. Trooper John Doe #1’s identity

is unknown to Ms. Johnson and Ms. Bequeaith. They were able to identify him as a member of the

Iowa State Patrol by his uniform and badge. He is presumed to be a member of District 16. It is

unknown to Plaintiffs whether Trooper John Doe #1 is Sergeant Pearston. Based on information

and belief, Defendants are in possession of this information and know how to identify Trooper

John Doe #1. John Doe #1 is sued in his individual capacity.

                                    STATEMENT OF FACTS

        20.     Plaintiffs repeat and incorporate by reference all allegations contained in the

preceding paragraphs as though set forth fully herein.

        21.     Black Americans and other people of color have long experienced disproportionate

use of force and other abuses by law enforcement officers. Black Americans are disproportionately

arrested for offenses committed at the same rates by Black and white people. They also make up a

disproportionately high percentage of people confined in America’s jails and prisons.

        22.     In Iowa, these racial disparities are among the worst in the country. A Black person

in Iowa is seven times more likely to be arrested for drugs than a white person, although the two

groups use at equal rates.1 This is the fifth-worst disparity in the country. While only three percent



1
  American Civil Liberties Union, A Tale of Two Countries: Racially Targeted Arrests in the Era
of Marijuana Reform, at 64 (2020), available at https://www.aclu.org/report/tale-two-countries-
racially-targeted-arrests-era-marijuana-reform.
                                                  7
       Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 8 of 24




of Iowans are Black, twenty-six percent of prison inmates in Iowa are Black. A Black person in

Iowa is 11 times more likely to be incarcerated than a white person.2 This is the third-worst disparity

in the country.

        23.       On May 25, 2020, George Floyd, a 46-year old Black man, was killed by

Minneapolis, Minnesota police officer Derek Chauvin. The nation watched cell phone video

footage that spread quickly across traditional and social media of Derek Chauvin cruelly and

senselessly pressing his knee into Mr. Floyd’s neck, obstructing his breathing for nearly 9 minutes.

Spontaneous protests emerged and grew across the country, including in Des Moines, Iowa, to voice

outrage and despair at police violence against Black people, and to call for dramatic change to

policing in America.

        24.       In the days that followed, organizations and individuals supporting the Black Lives

Matter movement in Des Moines organized demonstrations, vigils, and protests calling for police

reform and racial justice more broadly. The vast majority of protests and protesters were peaceful.

        25.       Des Moines BLM emerged early as the leader of the Black Lives Matter movement

in Des Moines. Des Moines BLM’s protests were well-organized, and expressly non-violent.

        26.       The activism of Des Moines BLM has been a catalyst to drive important reforms in

Des Moines and in the State of Iowa, including the adoption of a city ordinance banning racial

profiling, state legislation prohibiting law enforcement from using chokeholds in many

circumstances, and the adoption of an executive order restoring voting rights to most people

convicted of felony offenses.




2
      The    Sentencing     Project,     State-by-State    Data:     Black/White            Disparity,
https://www.sentencingproject.org/the-facts/#rankings?dataset-option=BWR.
                                                   8
       Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 9 of 24




        27.     Many of the protests organized by Des Moines BLM and others were held at the

Iowa State Capitol, where protesters could reach an audience of both state and local policymakers,

including legislators, the Governor, and local police.

        28.     On July 1, 2020, Des Moines BLM organized a day-time protest at the State Capitol

to end lifetime disenfranchisement of Iowans with felony convictions. As was the case with a day-

time protest held at the Capitol the day before, clergy and families, including children, attended,

and protesters did not expect or desire to experience a confrontation with local or state police.

        29.     Des Moines Police Department officers came to the protest with warrants to arrest

individuals they suspected of engaging in damage of a police vehicle at a prior protest held at a Hy-

Vee store. As they pulled those individuals out of the crowd of lawfully-protesting Des Moines

BLM supporters in order to arrest them, police offered no explanation of their actions, causing

alarm and confusion among the crowd of protesters.

        30.     In the chaos, Des Moines Police Department officers arrested over 17 protesters in

addition to the people that they arrived up with warrants to arrest. None of the Plaintiffs were

arrested for the prior Hy-Vee protest.

        31.     Once they were arrested, Iowa State Patrol officers, including Defendants Trooper

Pearston and Trooper John Doe #1, verbally banned all 17 protesters from the Iowa Capitol

Complex. Both officers were on duty and wearing their Iowa State Patrol uniforms, and spoke to

the Plaintiffs with apparent authority on behalf of the State of Iowa, Department of Public Safety

while the Plaintiffs were being held in the custody of the Des Moines Police Department. Some

Plaintiffs were banned for six months, until January 1, 2021. Others were banned for one year, until

July 1, 2021. They were all told if they were found on the premises of the Iowa Capitol Complex

they would be arrested or cited and referred for prosecution for criminal trespass.



                                                  9
       Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 10 of 24




         32.     Two weeks later, some of the group of 17, but not all, received an additional written

ban from the Iowa Capitol Complex for six months until January 1, 2021. This letter was signed by

Iowa State Patrol Sergeant Tyson Underwood on the official State of Iowa letterhead of Stephan K.

Bayens, Commissioner of the Iowa Department of Public Safety.

         33.     The identical written letters provided that the basis of the ban was “your actions

and/or behavior towards citizen(s) and/or employee(s) of the State of Iowa on July 1st, 2020”. The

letter purported that the bans were “pursuant to Section 716.8(1) of the Iowa Code”. The letter

stated that entry “upon any portion of the property known as 1007 East Grand Avenue, Des Moines,

IA 50319 including yards, parking areas, state owned streets and sidewalks, and all state owned

facilities within the Capitol Complex grounds” “will be reported to law enforcement for criminal

prosecution.”

         34.     The Iowa Capitol Complex is a huge area taking up approximately 24 city blocks,

including Lyon, Des Moines, Grand, Locust, Walnut, and Court avenues/streets between East 6th

and E. 14th Streets. The Iowa Capitol Complex includes: the State Capitol itself, where the Iowa

Governor’s Office, Legislature, and other State Executive Offices are located; the State Judicial

Building; State Historical Building; numerous other state buildings; museums; and all the

surrounding green areas and paved exterior areas purposely designed to facilitate and accommodate

the assembly of the citizenry to petition the state government, such as the West Capitol Terrace,

monuments, public sidewalks, and public streets.

         35.     There is no statutory authority for such a ban. Iowa Code section 716.8(1), cited in

the letter, actually just sets out that the penalty imposed on a person who “knowingly trespasses

upon the property of another” is a simple misdemeanor punishable with a fine, and allowing officers

to arrest the person so charged. It does not purport to authorize state patrol officers to enforce a six-



                                                   10
         Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 11 of 24




month or one-year prior restraint on individuals’ exercise of core First Amendment rights and

freedoms on the State Capitol Complex based on their (here, alleged and un-convicted) behavior.

          36.     Plaintiffs were given no prior notice or opportunity to be heard to contest the bans.

If the Iowa State Patrol undertook any fact-finding prior to banning Plaintiffs from the Iowa Capitol

Complex, they did so in secret without notice to the Plaintiffs or opportunity for Plaintiffs to be

heard.

          37.     Nor did the bans result from any judicial process of any kind.

          38.     There is also no process to appeal the bans available to Plaintiffs.

          39.     As a result of the bans imposed by Iowa State Patrol, Plaintiffs have already been

kept from organizing and participating in protests and other constitutionally protected and lawful

activities at the Capitol. They will continue to be blocked from engaging in these activities for the

duration of the bans.

Plaintiffs

    A.   Jalesha Johnson

          40.     Plaintiff Jalesha Johnson is a Des Moines resident and student at Drake University

earning her degree in secondary education. She also works at Run DSM, a Des Moines Public

Schools creative arts program. After George Floyd was killed in May 2020, she became an

organizer with Des Moines BLM.

          41.     Ms. Johnson serves as the Director of the Culture Department, in which role she

plans events, monitors the organization’s email, and conducts promotional activities, with a focus

on using the arts as part of her activism. Specifically, she works to bring performers to events, lead

crowds in chants, and organizes healing workshops that guide Des Moines BLM supporters—

many of whom have been physically injured, tear-gassed, and pepper-sprayed by Des Moines



                                                   11
      Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 12 of 24




Police Department officers during non-violent protests—through breathing exercises and

meditation.

       42.     In this role with Des Moines BLM, Ms. Johnson regularly helps organize protests,

which she also attends. Since May 25, 2020, when George Floyd was killed, Des Moines BLM

scheduled events for approximately four or five days almost every week. Des Moines BLM held

many of its early protests and events at the Iowa State Capitol, which Ms. Johnson believes is the

best setting to communicate its message and reach its target audience—policymakers like the

Governor and state legislators, as well as the press, and the public.

       43.     On July 1, 2020, Ms. Johnson helped plan and attend a Des Moines BLM protest at

the State Capitol to end lifetime disenfranchisement of Iowans with felony convictions. There, she

was arrested along with 16 other Des Moines BLM leaders and supporters, in addition to those

who were arrested on charges related to an earlier protest at Hy-Vee.

       44.     At the Des Moines Police Station, along with others, including Ms. Bequeaith, Ms.

Johnson was banned from the Iowa Capitol Complex grounds for one year by Iowa State Patrol

Trooper John Doe #1. Trooper John Doe #1 told them that if any of them were found present on

the Iowa Capitol Complex grounds during that time, they would be arrested for trespass. As part

of this communication, Trooper John Doe #1 took Ms. Johnson’s picture.

       45.     Because of this ban, Ms. Johnson and Des Moines BLM have had to move all events

off the Iowa Capitol Complex grounds. The ban has also kept Ms. Johnson from taking part in

events on the Iowa Capitol Complex grounds scheduled by other organizations and individuals

who share Des Moines BLM’s goals of advancing racial justice in our state.

       46.     The ban will also cause Ms. Johnson to be unable to organize and participate in

future protests and other events at the Iowa State Capitol and the Iowa Capitol Complex grounds,



                                                 12
      Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 13 of 24




to lobby legislators and the Governor, to volunteer at the Capitol, and will impede her ability to do

her job with Run DSM, which organizes spoken word events on the Iowa Capitol Complex

grounds. These are all activities she participated in during recent years, including 2020, and would

participate in through July 1, 2021. However, she is prohibited from doing so by the ban.

   B.   Louise Bequeaith

       47.     Plaintiff Louise Bequeaith was born and raised in Des Moines, which remains her

permanent address as she attends college in St. Paul, Minnesota as a sophomore.

       48.     She feels passionately about doing what she can to advance the Black Lives Matter

movement to address years of injustices suffered by Black Americans and other people of color at

the hands of law enforcement.

       49.     After her college switched to remote classes in March in order to protect against

the spread of the novel coronavirus, she returned to Des Moines to continue her classes virtually.

She began attending the protests organized by Des Moines BLM on May, 29, 2020, after George

Floyd was killed, and continued attending regularly.

       50.     Ms. Bequeaith attended the July 1, 2020 Des Moines BLM protest at the Capitol.

Like Ms. Johnson, she was arrested and taken to the Des Moines Police Station.

       51.     Ms. Bequeaith was in the same group as Ms. Johnson of arrested protesters to whom

Trooper John Doe #1 communicated a one-year ban from the Iowa Capitol Complex grounds for

one year, under threat of arrest if found on the premises. Like Ms. Johnson, Trooper John Doe #1

took her photo as part of this communication.

       52.     However, unlike Ms. Johnson, Ms. Bequeaith was then mailed a second, written

ban from Iowa State Patrol Sergeant Tyson Underwood, Assistant District 16 Commander. This




                                                 13
        Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 14 of 24




written letter provided to Ms. Bequeaith that she was banned from the Iowa Capitol Complex

grounds until January 1, 2021.3

         53.     The letter did not rescind or revoke the prior one-year ban delivered verbally.

         54.     Nor did the letter clearly define what property is included within the Iowa Capitol

Complex grounds.

         55.     As a result of the ban, Ms. Bequeaith was prohibited from taking part in two protests

she wanted to attend: a demonstration led by Indigenous persons at the Capitol, and a clergy-led

demonstration at the Capitol asking that charges against Des Moines BLM protesters be dropped.

         56.     She will continue to be prohibited from taking part in demonstrations and other

activities at the Iowa Capitol Complex grounds for the duration of the ban.

         57.     She will be unable to participate in lobbying during the upcoming legislative

session, which she had planned to do.

         58.     Finally, the ban has kept her from being able to attend a yoga class at the State

Capitol which she had been attending weekly prior to the ban.

      C.   Brandi Ramus

         59.     Plaintiff Brandi Ramus is a lifelong Des Moines resident who runs her own business

as a hairstylist and is the mother of two children. As a mother, she felt compelled to participate in

the Black Lives Matter movement to speak out against police practices in her community.

         60.     On July 1, 2020, she too was arrested at the State Capitol protest. She was taken to

a paddy wagon where she was held with a small group of protesters, including Mr. Penna, and Ms.

Dikkers.




3
    See Ex. A to Bequeaith Dec., attached to Mot. for Preliminary Injunction.
                                                  14
      Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 15 of 24




       61.     Des Moines Police Department officers drove the vehicle to the police station,

where they were met by Iowa State Patrol Officers. One by one, they were taken out of the vehicle,

where officers with the Des Moines Police took their photo and names. Then Defendant Trooper

Pearston with the ISP informed them that they were banned from the Iowa Capitol Complex

grounds for six months, until January 1, 2021, under threat of arrest for criminal trespass.

       62.     Ms. Ramus repeatedly called the Iowa State Patrol to ask what was included in the

Iowa Capitol Complex grounds area that she was banned from.

       63.     During the July 4, 2020 Indigenous People’s rights demonstration, she used her cell

phone to call the Iowa State Patrol. She spoke with a trooper who finally directed her to a map

online, so that she and the group of banned demonstrators who had wanted to attend the

demonstration could avoid arrest by inadvertently entering the prohibited area.4 From the area

several blocks away from the event that they were forced to be in order to avoid arrest, they could

not see or hear speakers or communicate their support for the event.5

       64.     On July 15, 2020, Ms. Ramus also received the written six month ban letter, signed

by Defendant Sergeant Tyson Underwood, identical in content to the one received by Ms.

Bequeaith. Like Ms. Bequeaith’s letter, Ms. Ramus’s letter also lacked a clear description or map

of the Iowa Capitol Complex grounds, and was silent on the impact of the written ban on the prior

verbal ban.6




4
  See Ex. B to Ramus Dec., attached to Mot. for Preliminary Injunction (showing the online map
Ms. Ramus was directed to).
5
  See Ex. C to Ramus Dec., attached to Mot. for Preliminary Injunction (showing where on the
map the Indigenous People’s rights demonstration took place, and where Ms. Ramus, Mr. Penna,
and Ms. Dikkers were forced to go in order to avoid stepping onto the banned State Capitol
Complex premises).
6
  See Ex. A to Ramus Dec., attached to Mot. for Preliminary Injunction.
                                                15
     Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 16 of 24




       65.     Ms. Ramus attempted to contact legislators about the ban. She emailed all State

Senate and House leaders in a joint email. Her inquiries largely went unanswered. Leadership from

both parties indicated that they were not involved in any decision-making about the ban, and as

such had no information to answer her questions about the ban. One legislator who had spoken to

Iowa State Patrol about the ban declined to provide her further information. Some legislators

indicated they would look into the matter in July, but have not provided any further information.

       66.     Because of the ban, she was unable to attend the event held by clergy members at

the Iowa Capitol Complex grounds asking that criminal charges against Des Moines BLM be

dropped, which she would have attended if the ban were not in place.

       67.     Because of the ban, she will continue to be blocked from attending demonstrations

and other events on the Iowa Capitol Complex grounds.

       68.     She will also be unable to take part in recreational activities she normally takes part

in on the Iowa Capitol Complex grounds, including roller skating and weekly yoga classes.

   D.   Brad Penna

       69.     Plaintiff Brad Penna owns the highly popular Horizon Line coffee shop in Des

Moines, has previously worked in higher education with a focus on restorative justice, and holds

a master’s degree in theology from Fuller Theological Seminary.

       70.     After George Floyd was killed in May 2020, he joined a number of the Des Moines

BLM-organized protests and attended events to show solidarity with the Black Lives Matter

movement.

       71.     Like the other plaintiffs, Mr. Penna was arrested at the July 1, 2020 protest at the

Capitol. He was placed in the same vehicle as Ms. Ramus and Ms. Dikkers, and driven to the Des

Moines Police Department, where an officer with Des Moines Police Department took his picture



                                                 16
      Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 17 of 24




and name. Then, Trooper Pearston with the ISP told him he was banned from the State Capitol

Complex Grounds for 6 months, and would be arrested if found on the premises.

       72.     Like the other plaintiffs, Mr. Penna was unable to participate in the July 4, 2020

demonstration for justice for Indigenous people held at the Capitol because of the ban. Like a

group of others who were banned, he tried to support from a distance, but was unable to see or

hear speakers, and was unable to communicate his own support because he wasn’t seen or heard

from his distance.

       73.     He will continue to be prohibited from participating in events on the State Capitol

Complex Grounds for the duration of the ban.

       74.     He is prohibited from meeting with policymakers from the legislative or executive

branch at the State Capitol, something he wishes to do as a small business owner impacted by

Covid-19.

       75.     He will continue to be prohibited from these activities for the duration of the ban.

   E.   Haley Jo Dikkers

       76.     Plaintiff Haley Jo Dikkers is a recent graduate of Drake University, where she

majored in psychology. She works as an education assistant, helping elementary school students

and their families navigate online education and “pod learning” during the Covid-19 crises.

       77.     She began attending Des Moines BLM demonstrations in June, 2020, and took part

in the July 1, 2020 Capitol protest of Iowa’s disenfranchisement policy in place at that time.

       78.     Like the other plaintiffs, Ms. Dikkers was arrested and placed in a paddy wagon.

She was placed in the same smaller group as Mr. Penna and Ms. Ramus. They were driven to the

Des Moines Police Department, where an officer with the Des Moines Police Department took

them out one by one to take their pictures and names. Then, ISP Trooper Pearston communicated



                                                17
        Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 18 of 24




a verbal ban from the Iowa Capitol Complex grounds for six months. He told them that if they

were found present on the grounds they would be arrested for trespass.

         79.     Like Ms. Bequeaith and Ms. Ramus, Ms. Dikkers received a written ban two weeks

later signed by Defendant Sergeant Tyson Underwood.7 Other than the addressee, the letter was

identical to the ones received by Ms. Bequeaith and Ms. Ramus.

         80.     As a result of the ban, Ms. Dikkers was also kept from participating in the

Indigenous People’s event on July 4, 2020, and will be unable to participate in protests or other

activities that she would like to engage in on the Iowa Capitol Complex grounds until January 1,

2021.

                                      CLAIMS FOR RELIEF

         81.     All individually named Defendants have acted, are acting, and threaten to act with

apparent authority and under color of state law to deprive Plaintiffs of their constitutional rights.

                                         Declaratory Relief

         82.     An actual and immediate controversy exists between Plaintiffs and Defendants.

Defendants presumably believe that the bans are constitutional. Plaintiffs contend that the

challenged bans are unconstitutional in multiple ways, have already violated their constitutional

rights, and will continue to do so absent relief from this Court.

         83.     Plaintiffs are therefore entitled to a declaration of rights with respect to this

controversy. Without such a declaration, Plaintiffs will be uncertain of their rights and

responsibilities under the law.




7
    See Ex. A to Dikkers Dec., attached to Mot. for Preliminary Injunction.
                                                 18
       Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 19 of 24




                                          Injunctive Relief

        84.     Plaintiffs are entitled to an injunction. Plaintiffs will suffer irreparable injury under

the real and immediate threat of enforcement of the challenged bans. Plaintiffs have no plain,

adequate, or speedy remedy at law. Plaintiffs are refraining from constitutionally protected

activities solely for fear of arrest, citation, and/or prosecution if they violate the bans.

                                               Damages

        85.     Plaintiffs are entitled to damages for the violations of their constitutional rights

which they have already endured as a result of the bans.

                                       CAUSES OF ACTION

                                              COUNT I:

  42 U.S.C. § 1983 – Violation of Civil Rights Provided Under the First Amendment, Fifth,

                         and Fourteenth Amendments – Prior Restraint

        86.     Plaintiffs restate and reallege all previous paragraphs of this Complaint.

        87.     Defendants’ six-month and one-year bans from the Iowa Capitol Complex came

without any required judicial procedural safeguards or exception for the wide variety of protected

First Amendment activities necessarily implicated, including the rights of free speech, assembly,

and the right to petition their government for redress of grievances. As such, each ban is an odious

and constitutionally intolerable prior restraint of those rights under the First, Fifth, and Fourteenth

Amendments.

        88.     This prior restraint is made all the worse by the fact that it limits free speech on

what are traditional public fora—indeed, the State Capitol and surrounding public spaces are

perhaps our state government’s most important traditional public fora for Iowans to gather and

express their speech where it may be heard best by an audience of elected state government officials.



                                                   19
       Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 20 of 24




Other areas included in the premises of the ban are designated public fora and nonpublic fora, where

the ban also fails any conceivable level of scrutiny.

         89.     Plaintiffs have suffered, are suffering, and absent prospective relief will continue

to suffer injuries as a result of these violations.

                                               COUNT II:

    42 U.S.C. § 1983 – Violation of Civil Rights Provided Under the First and Fourteenth

                                         Amendments – Speech

         90.     Plaintiffs restate and reallege all previous paragraphs of this Complaint.

         91.     A total ban necessarily prohibits all expressive activity, including core political

speech, on the traditional public fora and designated public fora within the premises of the State

Capitol Complex, including many of its green spaces, paved terraces, streets, and sidewalks. The

ban’s complete prohibition of all expressive activity is not a reasonable time, place, manner

restriction; nor is it narrowly drawn. The total prohibition on all speech by the Plaintiffs on the State

Capitol Complex not only fails all applicable levels of scrutiny; it is a per se violation of the

Plaintiffs First Amendment rights to free speech.

         92.     Plaintiffs have suffered, are suffering, and absent prospective relief will continue

to suffer injuries as a result of these violations.

                                              COUNT III:

    42 U.S.C. § 1983 – Violation of Civil Rights Provided Under the First and Fourteenth

                                       Amendments – Assembly

         93.     Plaintiffs restate and reallege all previous paragraphs of this Complaint.

         94.     It is indisputable that Defendants’ bans, which prohibit Plaintiffs from entering the

 Iowa Capitol Complex premises for any reason under threat of citation or arrest for criminal

 trespass, reasonably chills Plaintiffs in engaging in the right to peacefully assemble there, including
                                                      20
       Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 21 of 24




 all the traditional and designated public fora contained therein, and violates their rights under the

 First and Fourteenth Amendments.

         95.     Plaintiffs have suffered, are suffering, and absent prospective relief will continue

to suffer injuries as a result of these violations.

                                              COUNT IV:

    42 U.S.C. § 1983 – Violation of Civil Rights Provided Under the First and Fourteenth

                 Amendments – Petition Government for Redress of Grievances

         96.     Plaintiffs restate and reallege all previous paragraphs of this Complaint.

         97.     Defendants’ bans violate Plaintiffs’ rights to petition their state government for

 redress of grievances by prohibiting their presence altogether at the locus of that government,

 where the Governor and other executive branch officials, as well as members of the legislature,

 meet to engage in their elected duties, including hearing from their constituents. As such, the bans

 violate the Plaintiffs’ rights under the First and Fourteenth Amendments.

         98.     Plaintiffs have suffered, are suffering, and absent prospective relief will continue

to suffer injuries as a result of these violations.

                                   COUNT V: 42 U.S.C. § 1983 –

  Violation of Civil Rights Under the Fifth, Ninth, and Fourteenth Amendments – Freedom

                              of Movement & Substantive Due Process

         99.     Plaintiffs restate and reallege all previous paragraphs of this Complaint.

         100.   Defendants’ draconian State Capitol Complex bans, which altogether banish

 Plaintiffs from the public square of the State of Iowa absent any narrow tailoring at all, violate the

 Plaintiffs’ fundamental right of free movement protected by the Fifth, Ninth, and Fourteenth

 Amendments.



                                                      21
       Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 22 of 24




         101.   Plaintiffs have suffered, are suffering, and absent prospective relief will continue

to suffer injuries as a result of these violations.

                                                  COUNT VI:

       42 U.S.C. § 1983 – Violation of Civil Rights Provided Under the Fifth and Fourteenth

                                  Amendments – Procedural Due Process

         102.   Plaintiffs restate and reallege all previous paragraphs of this Complaint.

         103.   Defendants’ bans restrict Plaintiffs’ constitutional rights of speech, assembly, the

 right to petition government for redress of grievances, and fundamental freedom of movement

 absent constitutionally sufficient notice or opportunity to be heard to contest the bans.

         104.   Plaintiffs have suffered, are suffering, and absent prospective relief will continue

to suffer injuries as a result of these violations.

                                             COUNT VII:

  42 U.S.C. § 1983 – Violation of Civil Rights Provided Under the First Amendment – First

                                        Amendment Retaliation

         105.   Plaintiffs restate and reallege all previous paragraphs of this Complaint.

         106.   Defendants’ six-month and one-year bans from the Iowa Capitol Complex was in

 retaliation for Plaintiffs’ prior constitutionally-protected speech, violating the Plaintiffs’ rights

 under the First and Fourteenth Amendments to the U.S. Constitution to be free from retaliation for

 exercising their constitutional rights.

         107.   Plaintiffs have suffered, are suffering, and absent prospective relief will continue

to suffer injuries as a result of these violations.

                                       PRAYER FOR RELIEF

         108.   Plaintiffs respectfully request that the Court grant the following relief:



                                                      22
      Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 23 of 24




       a.      Issue an injunction ordering Defendants, their subordinates, agents, employees, and

all others acting in concert with them to rescind the Iowa Capitol Complex bans described herein;

       b.      Issue an injunction ordering Defendants, their subordinates, agents, employees, and

all others acting in concert with them to cease all enforcement of the bans, including the threatened

arrest and/or citation for criminal trespass;

       c.      Enter a judgment declaring the bans unlawful under the First, Fifth, Ninth, and

Fourteenth Amendments to the United States Constitution;

       d.      Order Defendants to pay Plaintiffs compensatory and punitive damages for the

deprivations of Plaintiffs’ rights under the First, Fifth, Ninth, and Fourteenth Amendments to the

United States Constitution which have already occurred, in an amount to be determined at trial;

       e.      Award Plaintiffs reasonable attorney’s fees and costs; and

       f.      Grant any other such relief as this Court may deem just and proper.

                                                JURY DEMAND

       109.   Plaintiff demands a trial by jury of all issues triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.



Dated this 5th day of October, 2020.



                                                 Respectfully submitted:

                                                 /s/ Rita Bettis Austen
                                                 Rita Bettis Austen, AT0011558
                                                 ACLU of Iowa Foundation, Inc.
                                                 505 Fifth Ave., Ste. 808
                                                 Des Moines, IA 50309–2317
                                                 Telephone: (515) 207-0567
                                                 Fax: (515) 243-8506
                                                 Email: Rita.Bettis@aclu-ia.org

                                                   23
Case 4:20-cv-00306-RGE-CFB Document 1 Filed 10/05/20 Page 24 of 24




                              /s/ Shefali Aurora
                              Shefali Aurora, AT0012874
                              ACLU of Iowa Foundation, Inc.
                              505 Fifth Ave., Ste. 808
                              Des Moines, IA 50309–2317
                              Telephone: (515) 243-3988
                              Fax: (515) 243-8506
                              Email: Shefali.Aurora@aclu-ia.org

                              /s/Glen S. Downey
                              Glen S. Downey, AT0012428
                              The Law Offices of Glen S. Downey, LLC
                              5214 Ingersoll Avenue
                              Des Moines, IA, 50312
                              Telephone: (412) 865-7110
                              Fax: (515) 259-7599
                              Email: glen@downey-law.net

                              /s/ Nathan A. Mundy
                              Nathan A. Mundy, AT0009065
                              Mundy Law Office, P.C.
                              317 6th Ave., Suite 1300
                              Des Moines, IA 50309
                              Ph: (515)288-1552
                              Fax: (515) 598-7591
                              Email: nathan@mundylawdsm.com




                                24
